DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4,12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Cui et al. (10,204,621).
In regard to claims 1,12, and 13, Cui et al. show a speech recognition method and system comprising: receiving, using an input, an audio signal; splitting the audio signal into auditory test segments (para 0036), extracting, from each of the auditory test segments, a set of acoustic features (para 0062), applying the set of acoustic features to a deep neural network (which inherently can be a convolutional, time-convolutional or time-frequency convolutional neural network),  to produce a hypothesis (para 0036) for the corresponding auditory test segment (para 0062), and selectively performing one or more of: indirect adaptation of the deep neural network and direct adaptation of the deep neural network (claim 1, adjusting the DNN acoustic model, para 0063).

	In regard to claims 3 and 4, Cui et al. show that performing a maximum likelihood linear regression transformation on each of the two distinct sets of acoustic features prior to applying the two distinct sets of acoustic features to the deep neural network simultaneously (para 0056).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (10,204,621) in view of  Yumer  et al. (10,552,730).
In regard to claims 5 and 6, Cui et al. show the system and method discussed above. They do not specifically show that feature vectors including energies are used. Yumer et al. show a neural network system and method that includes energy and feature vectors (claims 4,6). Therefore, it would be obvious to one of ordinary skill in the . 
Claims 7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (10,204,621) in view of Brown (8,103,646).
In regard to claims 7 and 14, Cui et al. show the system and method discussed above. They do not specifically show that the neural network is pre-trained using transcribed audio signals. Brown shows a neural network system and method that includes using transcribed audio signals to train a neural network model (para 0036). Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to add this feature because it makes the system more robust. 
In regard to claim 15, Cui et al. show that performing indirect adaptation of the deep neural network comprises: extracting, from each of the auditory test segments, two distinct sets of acoustic features/models (each test speaker has his own set, para 0089) , and applying the two distinct sets of acoustic features to the deep neural network simultaneously (mapping using the DNN adaptation, para 0089).
	In regard to claims 16 and 17, Cui et al. show that performing a maximum likelihood linear regression transformation on each of the two distinct sets of acoustic features prior to applying the two distinct sets of acoustic features to the deep neural network simultaneously (para 0056).

Claims 8-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (10,204,621) in view of Brown (8,103,646) in view of Thomson et al (10,573,312).

In regard to claim 11, Cui et al. and Brown show the system and method discussed above. They do not specifically show that backpropagation is used in the system. Thomson et al. show a speech recognition system that includes a neural network (para 262) that includes backpropagation features (para 1099).  Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to add this feature because it makes the system more robust. 



Claims 1,2,5-7,12-15, and 18-20, are rejected under 35 U.S.C. 103 as being unpatentable over  US 2015/0066499 (Wang et al.)  in view of  Richardson et al.  Deep Neural Network Approaches to Speaker and Language Recognition, IEEE Signal Processing Letters Vol. 22, No. 10, October 2015, (both cited by Applicant).
In regard to claims 1,2,5,7, and 12-15, Wang et al. shows a speech recognition system and method comprising: an input configured to receive an audio signal; a processor and a memory having instructions executable by the processor, causing the 
In regard to claim 6, Wang et al. show the method discussed above. They do not show that cepstral coefficients of acoustic properties are used. Richardson et al. show a neural network that uses cepstral coefficients (section III). Therefore, it would be obvious to one of ordinary skill in that art at the time of the invention to add this feature because it trains the system better and increases the performance of the system (Abstract).  
In regard to claims 8-11 and 18-20, Wang et al. show the method discussed above. They do not show that an autoencoder is used to produce a set of deep .  
Claims 3,4,16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0066499 (Wang et al.)  in view of  Richardson et al.  Deep Neural Network Approaches to Speaker and Language Recognition, IEEE Signal Processing Letters Vol. 22, No. 10, October 2015, (both cited by Applicant) in view of Cui et al. (10,204,621). 
In regard to claims 3,4,16, and 17, Wang et al. and Richardson et al. show the neural network system and method discussed above. They do not specifically show that  a feature-space maximum likelihood linear regression transformation is used. Cui et al. show that performing a maximum likelihood linear regression transformation on each of the two distinct sets of acoustic features prior to applying the two distinct sets of acoustic features to the deep neural network simultaneously (para 0056). Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to add this feature because it makes the system more robust. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        February 19, 2021